October 14, 1924. The opinion of the Court was delivered by
"This action was commenced by the service of a summons and complaint on the 10th day of January, 1923, in which the plaintiff, as administratrix of the estate of D.G. McAlister, deceased, alleged that his death had been caused by the negligence, willfulness, and wantonness of the defendant; that both the plaintiff and defendant were engaged in interstate commerce at the time of his death; and that the beneficiaries of the deceased had suffered damages by reason of his death in the sum of $100,000.
"The defendant admitted the formal portions of the complaint and that both the plaintiff and defendant were engaged *Page 464 
in interstate commerce, but denied all other allegations of the complaint, and set up further that the plaintiff's intestate died as a result of his own negligence, and that he contributed to any negligence of which the defendant may have been guilty, and that he assumed the risk of the dangers complained of in the complaint, and prayed that the complaint be dismissed.
"The case came on to be tried before Judge J.W. DeVore and a jury at the fall term of the common pleas court for Richland County, 1923, and the jury rendered a verdict for the plaintiff in the sum of $16,920 on the 11th day of October, 1923. Notice of appeal was served on the 22nd day of October, from the orders, rulings and judgments rendered or to be rendered herein.
"At the conclusion of the plaintiff's testimony, a motion for a nonsuit was made on grounds hereinafter set out in the record, which motion was refused.
"At the conclusion of all the testimony, a motion was made for a direction of verdict, upon grounds hereinafter set out in the record, which motion was refused also."
The exceptions, five in number, raise practically two questions: First, that the plaintiff's intestate was killed by his sole negligence; second, that, if the railroad company was negligent in any of the particulars set out in the complaint and substantiated by the proof, the dangers, which were complained of, were open, obvious, and well known to plaintiff's intestate, and were assumed by him as a part of his contract of service.
The deceased was one of the oldest engineers in the service of the defendant. No complaint is made by the exceptions as to the law as declared by his Honor in his charge to the jury.
At the request of defendant's counsel the jury were taken down to where the deceased was killed. They examined both by day and at night the surroundings, the light, the curvature, the trains passing. This might have been, and no *Page 465 
doubt was, valuable to the jury, in passing on the vital issues in the case.
It is necessary to carefully examine the evidence in the case without going into special detail. There was sufficient evidence to carry the case to the jury on the question of lookout, warning, and notice from the evidence of Turnipseed, the fireman, of McAlister's engine, when McAlister was killed. Also from that of the witnesses Edwards, and Robb, witnesses introduced by the defendant.
The evidence shows that McAlister on his engine was backing in an easterly direction, and that he was sitting with his body facing the west, but with his head out of the window looking back in the direction his engine was backing. It also shows that another engine was following him, facing him, operated by Engineer Long, and the fireman (on McAlister's engine), Turnipseed, testifies:
"We didn't have anything on our engine to give us a light or to show us the long barrel (freight train), and I first saw it when No. 16 engine showed me the cars by his headlight; that was Mr. Long's engine which was following ours, and its headlight showed me the cars on the freight train. I do not know what part of the train I saw. I saw only the box cars, and didn't see any lights on the freight train."
Long also testified as to the light. Turnipseed gave the signal as soon as it was possible to do so when he saw the other train. He testifies when he gave the signal, "we were right at the cars then, and I jumped."
Martin testified, "I didn't hear the fireman speak but once, he said `hold.'"
Turnipseed further testified:
"When we got up there where I could see, that is when I saw the cars, I mean to tell the jury I could not have possibly have seen these cars until I got within two or three car lengths." *Page 466 
The evidence shows that the collision occurred immediately after the other train was sighted by Turnipseed and the one warning notice given. Edwards puts it:
"Sitting as Mr. McAlister was, with the levers between his limbs and putting on the brakes, when I hollered I don't know what chance he had to get out. It would be hard to get out I reckon in that position after Turnipseed hollered."
There was ample testimony to go to the jury both from the witnesses of the plaintiff and defendant as to whether the order given to McAlister and his fireman was misleading. The block operator in giving permission to use the block notified McAlister that there was a long barrel (meaning a freight train), ahead, for which they were to look out. Turnipseed testifies that as they went back he was looking out for the long barrel, as the instructions they had received were to look out for the long barrel on the permissive block, and that he was expecting the long barrel to bebehind them. There was sufficient evidence to carry the case to the jury as to whether or not it was safe to back a train in the night time, on a busy track, and whether or not on this particular track they had to back in because they could not head in. There is testimony that, following a custom, just as many trains go into the block towards Blanding street backing as forward. The evidence shows this custom is well established, adopted, and acquiesced in as to the method of handling the engines, and was well known to the company.
As to whether or not it was safe, there is a conflict of testimony. The defendant's witness, Long, an engineer of 35 years' experience, says:
"I wouldn't say it was exactly as safe to go backward at night, as to go forward, but without any light in the back you can at a moderate speed, say four or five miles per hour, back pretty safely. When you are going forward with a headlight, you have the whole road lit up for a good distance ahead, except on curves; whereas, going backward *Page 467 
you have very little light. That little red light gives very little light. On a dark night you haven't much to see by but the stars, moon, or something like that."
Rinehart and Collins say the custom is safe, and other witnesses, Long and Turnipseed, say it is not. Under all the facts and circumstances developed in the evidence, it was the province of the jury to settle it.
There were no lights on the rear (the forward end as it was moving), except a little red light which did not cast any light on the track, according to the evidence, and was only of value to a person in another engine or train who might see the red light. It furnished no light to see with; this is the evidence of witnesses both for plaintiff and defendant. There was some evidence that the operation of an engine backing at night, equipped as this one was, is without safeguard or protection.
Mr. Brand, trainmaster of A.C.L. Railway, a witness of defendant, testifies amongst other things on cross-examination:
"Going at that speed (six or eight miles an hour), with an engine running backwards, you couldn't see anything from the engine cab, but a man on the back of the engine could probably see 40 or 50 feet from him. You are supposed to have a man on the back of the engine in backing up. The rules of safety and prudence require that. In my opinion it is not safe to back an engine on the main line without a man on the back. * * * I wouldn't run without him if I were operating the block. I wouldn't allow a man in the block without some one on the rear. * * * It is up to the superintendent or trainmaster to determine how many men shall be on the engine."
The evidence in this case shows that no one was provided or assigned by the defendant to keep a lookout on the back of the engine. One of the acts of negligence alleged as contributory to the injury was the failure to provide and furnish the freight train with which the engine collided with *Page 468 
proper and adequate lights, safeguards, and signals. The evidence shows that there were 53 cars in the freight train, and that the engine of McAlister struck this freight train at the thirty-fourth car.
The defendant's witness Harris, who was the engineer pushing the freight train from behind, says that there were no lights along that long freight train; his headlight was pushed right up against the caboose and didn't shine out on the track. "I do not know whether there were any flagmen on top of the train or not."
McAlister was ordered by the station master, after McAlister had received and read the block order, to move his engine and back it out of the way for another engine. The station master ordered him to move and back out, and asked him what was the matter that he couldn't get away. McAlister said nothing, but got up on his engine and went on. The station master ordered him to back up out of the way of No. 2, so that it could get there on that track. The evidence shows that he was headed west, and, in order to get to Blanding street, he had to back into Blanding. It was also a question to be submitted to the jury under the evidence the charge of negligence in permitting, authorizing, and requiring many engines and trains to back into and use the block in dangerous proximity to one another, and also the charge as to the effect of the headlight of one engine on the engineer operating another engine. There is evidence that the engine that McAlister was riding in was followed closely by another engine, facing it, and throwing a powerful headlight on it and into the face of McAlister, whenever he turned his head to it.
The evidence shows the lights used on these big engines are very strong, about 200 candle power, and much brighter than an ordinary automobile light. The evidence further shows that it is the custom to issue permissive passes just as fast as they can be written out, and there is no limit to *Page 469 
the number of engines or trains that can be started over that block with proper instructions in the same direction.
On this occasion permissive right was given to a freight train, and a few minutes later to McAlister, and in a few minutes later to another.
The charge of negligence is made that the defendant failed to adopt, promulgate, and provide suitable rules for the guidance and control of the manner and method of turning trains, and for the use of the block system and the manner of running engines through it. Plaintiff contends that McAlister, obeying the order of the station master and following the custom, was unable to see ahead; that as many trains go into the block towards Blanding street backing as forward, and that McAlister was following the custom known to and acquiesced in by the railroad; that the printed rules introduced govern entirely the operation of the block system at Columbia, and "that abrogates all regulations and rules that conflict with it. All trains are under the manager of the block system." He (the manager, Roff) testified: "I let them in and let them out." There was conflict of testimony as to whether it was safe or reasonably safe to operate the trains as was done in this case, and under those rules; a number of defendant's witnesses and employees say that it was safe or reasonably safe. Some, however, say that, while it was the custom, they would rather have it all to themselves. A former superintendent, Collins, says, "The block would be safer, of course, with only one train there at a time." Some of them testify that, if two engines are going around to Blanding street, it would be safer to couple the two engines together, with the one with the headlight in front. A former block operator testified that while he was block operator there had been trouble in there, but not often. The evidence shows that the defendant has never put an additional man on the back end, even at night. The fireman helps, as a rule, and no additional man is assigned to the engines to provide a lookout when they go around to Blanding *Page 470 
street. No flagman or brakeman is put in the rear of tender as a lookout.
Mr. Brand makes along with others the evidence of negligence sufficient to submit to the jury the danger in the system and method used by the defendant.
Moore, the engineer on the freight train carrying 53 cars, was given a clear block on the telephone by the block operator. The operator knew what Moore was carrying. The defendant company was charged with this notice. But McAlister did not know this fact. It required some time for Moore's train to pass over the switch. Yet McAlister was given a permissive block one minute later, with the information that the freight train was ahead.
The evidence shows that McAlister in moving his engine was sitting with his head out of the window, turned, and looking back towards the east, while his body faced west. He was also sitting astride his levers, and was in that position when he was found after his death.
There was evidence pro and con as to a safe place and appliances as to switchlights, streets, and surrounding lights and the safety of cab.
There was evidence that the switchlight was essential and necessary for the safe operation of trains over that block, as to what sort of light the switchlight gave, how far it could be seen, and whether or not it was suitable for the purpose it was intended for; the evidence was conflicting, and witnesses differed very widely in their testimony. Whether McAlister saw the light or not is not known. Turnipseed, Martin and Edwards, who were in the engine with him, did not. Engineer Harris, who was pushing the freight car, did not. Bouknight said where he was, he could see the switchlight; that he does not remember seeing it; that he does not remember seeing it at all that night; that he does not remember anything at all about the switchlight that night, although he and the engineer, who was following McAlister, got to the scene of the accident at the same time. *Page 471 
There is evidence that a number of times the light was not burning, and reports had been made that the same switchlight was not burning. When the jury went there it was not burning.
Hall saw the crowd there and the light not burning, and went and told Cowly, whose duty it was under the supervision of Smith, and further up of Fowlkes, to light this light, and he went and lit it.
Fowlkes, the defendant's roadmaster, testifies:
"If it was not necessary for a switchlight to be there, it would not be there, but so far as safe operating, we operate every day with lights out."
As to the surrounding lights, the evidence was conflicting; the same as to the place, whether safe or unsafe; the same as to appliances, whether a wooden car was safe, or reasonably safe or unsafe; and as to whether defendant company should have supplied steel cars as being much safer. It was properly left to the jury to determine whether McAlister used such prudence and care as was necessary under all of the facts and circumstances of the case, and the position he found himself in. It was for them to determine whether he was a capable engineer, with 30 years' experience, 4 as a fireman, and 26 as an engineer; as to whether or not he, by his carelessness and negligence, was the sole cause of his injury, and in any manner by his negligence contributed thereto; whether he did what he ought to have done or left undone anything that he ought to have done. His actions were for the jury, under all of the facts and circumstances of the case.
The evidence shows that he died at his post of duty. And from the evidence it can be inferred that his action might have saved the lives of Turnipseed and Edwards.
We do not agree with the defendant as contended by the exceptions that the defendant was guilty of no negligence, and that the injury and death of McAlister was due to his own negligence, and that this is the *Page 472 
only reasonable inference to be drawn from the facts. It was properly left to the jury for their determination whether the defendant's negligence was the proximate cause of the death of the plaintiff's intestate, whether it was the sole proximate cause of his injury, whether it contributed in whole or in part to the injury, and whether the negligence of McAlister was the sole cause of his injury or contributed in any manner to his injury.
His Honor was clearly right in refusing the motion for a nonsuit as asked for by the defendant, as there was ample testimony to submit the case to the jury for their determination.
There is no complaint as to his Honor's charge to the jury. The exceptions complain that he did not grant a nonsuit or directed verdict as asked for by the defendant.
"The common-law principle controlling the right to recover, that is, that in the negligent act of the defendant must be found the proximate cause of the injury, is abrogated in cases coming within the statutes, and liability is made to depend upon the question whether such negligent act contributed `in whole or in part' to the injury. That is, if the cause of action is established by showing that the injury resulted in whole or in part from the defendant railway company's negligence, the statute cannot be nullified and the right of recovery defeated by calling the plaintiff's act the proximate cause of the injury; that the plaintiff's negligent act or omission, by whatever name it may be called, is the same act or omission, and that it is only when such act or omission on the part of the plaintiff is the sole cause — when the defendant's act is no part of the causation — that the defendant is free from liability under the act." Fed. Employers' Liability, Richey (2d Ed.), p. 157, from section 66. Thornhill v. Davis, 121 S.C. 54; 113 S.E., 370 (I), 24 A.L.R., 617. Ill. Cent. Ry. v. Skaggs, 240 U.S. 69; 70; 36 S.Ct., 249; 60 L.Ed., 531. Spokane  I.E.R. Co.v. Campbell, 241 U.S. 510; 36 S.Ct., 683; 60 L.Ed., 1136. *Page 473 Spokane  I.E.R. Co. v. Campbell, 217 F., 518; 133 C.C. A., 376 (9th C.C.A.). Grand Trunk W. Ry. Co. v. Lindsay, 201 F., 836; 120 C.C.A., 166 (7th C.C.A.)
In the Skaggs Case, the Supreme Court, speaking through Mr. Justice Hughes, now Secretary of State, says:
"It is contended that the State Court erred in permitting a recovery under the federal statute for the reason that the injury resulted from Skagg's own act, or from an act in which he participated. The company, it is said, `cannot be negligent to an employee whose failure of duty and neglect produced the dangerous condition.' It may be taken for granted that the statute does not contemplate a recovery by an employee for the consequences of action exclusively his own; that is, where his injury does not result in whole or in part from the negligence of any of the officers, agents, or employees of the employing carrier, or by reason of any defect or insufficiency, due to its negligence, in its property or equipment. 35 Stat. at L., 65; chapter 149, Comp. Stat., 1913, § 8657. But, on the other hand, it cannot be said that there can be no recovery simply because the injured employee participated in the act which caused the injury. The inquiry must be whether there is neglect on the part of the employing carrier, and, if the injury to one employee resulted `in whole or in part' from the negligence of any of its other employees, it is liable under the express terms of the act. That is, the statute abolished the fellow-servant rule. If the injury was due to the neglect of a co-employee in the performance of his duty, that neglect must be attributed to the employer, and, if the injured employee was himself guilty of negligence contributing to the injury, the statute expressly provides that it `shall not bar a recovery, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee.'"
And in the Lindsay Case above, after careful consideration on a rehearing, the Court announced the following doctrine: *Page 474 
"If, under the Employers' Liability Act, plaintiff's negligence, contributing with defendant's negligence to the production of the injury, does not defeat the cause of action, but only lessens the damages, and if the cause of action is established by showing that the injury resulted `in whole or in part' from defendant's negligence, the statute would be nullified by calling plaintiff's act the proximate cause, and then defeating him, when he could not be defeated by calling his act contributory negligence. For his act was the same act by whatever name it be called. It is only when plaintiff's act is the sole cause — when defendant's act is no part of the causation — that defendant is free from liability under the act."
This principle is cited with approval by the United States Supreme Court in the Spokane Case above.
"The fellow-servant doctrine has no application to a case arising under the Federal Employer's Liability Act. * * * Nor is the defense of contributory negligence available, except in mitigation of damages." McDowell v. Sou. Ry. Co.,113 S.C. 404; 102 S.E., 640 (3 and 4).
There is abundant evidence in the case for submission to the jury as to whether or not the defendant company was guilty of negligence in the particulars charged against it, as being negligent in the custom and method of backing engines without any sufficient or practicable light on the rear, in close proximity to and with the headlight of another engine shining on the engineer, in permitting the use of the block by numerous trains at the same time, in failing to provide safe and suitable rules and methods for handling the trains and in failing to provide adequate lights and a safe place and appliances for the deceased, McAlister.
The other exceptions complain of error on the part of his Honor in not granting a nonsuit or directed verdict, in that the risk and danger attending the movement of the engine and causing the death of McAlister were assumed by him. *Page 475 
"An employee assumes the risk of dangers normally incident to the occupation in which he voluntarily engages, so far as these are not attributable to the employer's negligence. But the employee has a right to assume that his employer has exercised proper care with respect to providing a safe place of work, and suitable and safe appliances for the work, and is not to be treated as assuming the risk arising from a defect that is attributable to the employer's negligence, until the employee becomes aware of such defect, or unless it is so plainly observable that he may be presumed to have known of it. Moreover, in order to charge an employee with the assumption of a risk attributable to a defect due to the employer's negligence, it must appear, not only that he knew (or is presumed to have known) of the defect, but that he knew it endangered his safety; or else such danger must have been so obvious that an ordinarily prudent person, under the circumstances, would have appreciated it." Federal Employers' Liability, Richey (2d Ed.) p. 177, § 72,Gila Valley, etc., R. Co. v. Hall, 232 U.S. 101;34 S.Ct., 229; 58 L.Ed., 524. Chicago, R.I.  P.R. Co. v. Ward,252 U.S. 21, 22; 40 S.Ct., 275; 64 L.Ed., 433, 434.Reed v. Director General, 258 U.S. 95;42 S.Ct., 191;66 L.Ed., 482. Kell v. Rock Hill Fertilizer Co., 123 S.C. 207;116 S.E., 100.
The quotation above is from the Hall Case above, quoted in Richey's Federal Employers' Liability.
In the Ward Case above, the Supreme Court says:
"As to the nature of the risk assumed by an employee in actions brought under the Employers' Liability Act, we took occasion to say in Chesapeake  O.R. Co. v. De Atley,241 U.S. 310, 315; 60 L.Ed., 1016, 1020;36 Sup. Ct. Rep., 564: `According to our decisions, the settled rule is, not that it is the duty of an employee to exercise care to discover extraordinary dangers that may arise from the negligence of the employer or of those for whose conduct the employer is responsible, but that the employee may assume *Page 476 
that the employer or his agents have exercised proper care with respect to his safety until notified to the contrary, unless the want of care and the danger arising from it are so obvious that an ordinarily careful person, under the circumstances, would observe and appreciate them.' The Federal Employers' Liability Act places a coemployee's negligence, when it is the ground of the action, in the same relation as that of the employer upon the matter of assumption of risk. * * *
"For the lack of proper care on the part of the representative of the railway company while Ward was in the performance of his duty, he was suddenly precipitated from the front end of the car by the abrupt checking resulting from the failure to make the disconnection. This situation did not make the doctrine of assumed risk a defense to an action for damages because of the negligent manner of operation which resulted in Ward's injury, and the part of the charge complained of, though inaccurate, could have worked no harm to the petitioners. It was a sudden emergency, brought about by the negligent operation of that particular cut of cars, and not a condition of danger, resulting from the master's or his representatives' negligence, so obvious that an ordinarily prudent person in the situation in which Ward was placed had opportunity to know and appreciate it, and thereby assume the risk.'
The servant does not assume the risks due to the master's negligence, and it is the duty of the master to furnish a reasonably safe place to work, and, if the place is rendered unsafe by an act of a servant charged with this duty of the master, it is the fault of the master. Stantonv. Chem. Corp., 97 S.C. 411; 81 S.E., 660. Lewis v. Bldg.Co., 87 S.C. 213; 69 S.E., 212. Scheurer v. Banner RubberCo., 227 Mo., 347; 126 S.W. 1037; 21 Ann. Cas., 1110; 28 L.R.A. (N.S.), 1214, and note at page 1215, etc. Grainger v. Ry., 101 S.C. 84; 85 S.E., 231. Leopardv. Beaver Duck Mills, 117 S.C. 124; 108 S.E., 190. Kinsey *Page 477 v. Colleton Cypress Co., 118 S.C. 238; 110 S.E., 395.
The test of fellow servant is not the grade of employee but the character of the work. Was it the performance of some duty the master owed to the injured servant? Leopard v. Duck Mills, 117 S.C. 124;108 S.E., 190. Kell v. Rock Hill Fertilizer Co., 123 S.C. 207;116 S.E., 99. In the Kell Case the Court says:
"If the injury was caused by any breach of a nondelegable duty of the master, the danger of such injury was not a risk assumed by the servant, unless it appears to the exclusion of any other reasonable inference that the servant continued in the service and undertook to perform this work in hand, with full knowledge of the condition brought about by the master's negligence, and with some intelligent appreciation of the danger. The latter conclusion involves the element of such intelligent choice on the servant's part as will support a contractual obligation, and rests upon the proposition that where a servant, whose original contract did not embrace the assumption of a certain risk, nevertheless chooses to remain in the service of the master with full knowledge of that risk and comprehension of the danger to which he is thereby exposed, without a promise on the master's part to remedy the defect, etc., he will be held to have impliedly contracted to assume such additional risk of injury. Berry v. Dillon Mills, 120 S.C. 333;113 S.E., 348. Barnhill v. Cherokee Falls Mfg. Co., 112 S.C. 541;100 S.E., 151."
"If an injury is shown to have resulted from an unsafe place to work, a prima facie case of negligence is made out against the master, and the burden of exculpating himself is cast upon him."
It is likewise the duty of the master to provide and promulgate safe and suitable appliances, rules, and methods, and keep them safe and suitable. Bunchet al. v. American Cigar Co., 126 S.C. 324; 119 S.E., 828. *Page 478 Rikard v. Middleburg Mills, 113 S.C. 139;101 S.E., 643. McDowell v. Southern Railway, 113 S.C. 404;102 S.E., 639. Sturdyvin v. Railway Co., 98 S.C. 130;82 S.E., 275. Kell v. Rock Hill, supra.
In the Kell Case the Court says:
"An employer engaged in construction work who furnishes a detailed plan, reasonably safe and suitable material, tools, and appliances, and an adequate force of men for the work as a whole, and then hires a competent manager and foreman, may not thereafter wash his hands of all responsibility for an injury sustained by a laborer in the progress of the work. The duty of supervision extends to the prevention of such injuries from the carelessness of fellow employees in executing details as might be reasonably anticipated and provided against by proper organization and executive planning, and by the adoption of proper methods, rules and regulations for carrying on the work, considered with due regard to its nature and scope. We think the evidence here is fairly susceptible of the inference that the moving of the heavy gin pole hoisting apparatus from place to place was a regular operation, and was not such a transitory detail of the work as was beyond the pale of the master's duty of supervision."
Mr. Richey, in his work on Federal Employer's Liability, pages 122, 123, says:
"Under the clause providing that the railroad shall be liable for `the negligence of any of its officers, agents, or employees,' negligence can be based upon its failure to make and promulgate rules, when by so doing they would have prevented an injury."
Assumption of risk is based on knowledge or notice of danger and the appreciation and intelligent understanding of it. Williams v. C.  W.C. RailwayCo., 121 S.C. 29; 113 S.E., 300. S.A.L. Railway Co. v. *Page 479 Horton, 233 U.S. 504; 34 S.Ct., 635; 58 L.Ed., 1062; L.R.A., 1915C, 1; Ann. Cas. 1915B, 475.
In the Horton Case the Court says:
"But risks of another sort, not naturally incident to the occupation, may arise out of the failure of the employer to exercise due care with respect to providing a safe place of work and suitable and safe appliances for the work. These the employee is not treated as assuming until he becomes aware of the defect or disrepair and of the risk arising from it, unless defect and risk alike are so obvious that an ordinarily prudent person under the circumstances would have observed and appreciated them. These distinctions have been recognized and applied in numerous decisions of this Court."
Mr. Justice Hydrick says in Barnhill v. Cherokee FallsManufacturing Co., 112 S.C. 543; 100 S.E., 152:
"Nonappreciation of the danger is inconsistent with the supposition that, in entering upon or remaining in the service, the servant exercised that deliberate choice which is an essential element of contract, upon the implication of which the doctrine rests. When we say that a man appreciates a danger, we mean that he forms a judgment as to the future, and that his judgment was right, * * * and if he [the master] would relieve himself of the consequences, on the ground that the servant assumed the risk, he must show, not only that the servant knew the danger, or that it was so obvious that he should have known it, but also that he comprehended or appreciated it."
This doctrine is reaffirmed by this Court in Berry v.Dillon Mills, 120 S.C. 336; 113 S.E., 348.
Our sister State, North Carolina, in Jones v. Railway Co.,176 N.C. 265; 97 S.E., 50, uses this language:
"This doctrine of assumption of risk is based upon knowledge or a fair and reasonable opportunity to know, and usually this knowledge and opportunity must `come in *Page 480 
time to be of use.' 26 Cyc., p. 1202, citing Wright v. Chicago,I.  L. Railway Co., 160 Ind. 583; 66 N.E., 454. This principle is very generally approved in the cases and textbooks on the subject, and in authoritative Federal decisions construing the Act in question, in reference to the negligence of fellow servants and the incidental assumption of risks, it has been held that the effect of this first section is to place the conduct of fellow servants on the same plane as the employer himself in such cases, and it is fully recognized that an employee does not assume the risks of his employer's negligence unless, as stated, he is given fair opportunity to know and appreciate the risks to which he is thereby subjected."
The acts and neglect of a coemployee are in the same class under the statute as that of the employer, and the party injured does not assume liability for neglect of a coemployee.
In Reed v. Director General, 258 U.S. 95;42 S.Ct., 191; 66 L.Ed., 481, the Court says:
"The second Employers' Liability cases (Mondou v. NewYork N.H.  H.R. Co., 223 U.S. 1, 49; 56 L.Ed., 327,345; 38 L.R.A. [N.S.], 44; 32 Sup. Ct. Rep., 169; 1 N.C. C.A., 875), declared that: `The rule that the negligence of one employee, resulting in injury to another, was not to be attributed to their common employer is displaced by a rule imposing upon the employer responsibility for such an injury, as was done at common law when the injured person was not an employee.'"
And in Chicago, R.I.  P.R. Co. v. Ward, 252 U.S. 18;40 S.Ct., 275; 64 L.Ed., 430, we said:
"The Federal Employers' Liability Act places a coemployee's negligence, when it is the ground of the action, in the same relation as that of the employer upon the matter of assumption of risk."
The custom of the company in operating its road may be shown as a basis upon which the employee had a right to act and rely, and this Court has said in *Page 481 Thornhill v. Davis, Director General, 121 S.C. 62;113 S.E., 374; 24 A.L.R., 617:
"The other exceptions relate to testimony being admitted tending to establish the customary method on the part of the railway in operating its trains under conditions similar to those existing at the time this accident happened, and the failure of the company to supply fuses for use under like circumstances. Testimony of custom is relevant when it tends to show upon what course of conduct on the part of the principal the servant may rely in carrying on the work of the principal. It has been so held repeatedly by this Court."
In Sturdyvin v. Railway Co., 98 S.C. 130;82 S.E., 277, this Court says:
"The measure of the duty also depends somewhat upon the manner in which the service is customarily performed, with the knowledge and acquiescence of the master. The master's duty does not end with the adoption of a proper system and the making and promulgation of suitable rules for the safety of his servants. He is bound also to exercise reasonable care and diligence to see that the rules are enforced, and that the instrumentalities furnished are properly used. 3 Labatt. M.  S. (2d Ed.), §§ 1110, 1120."
Employee does not assume the risk of emergency brought about by other servants in the negligent operation of a train or in providing safe place, rules and appliances. L.  N.R. Co. v. Stewart, 241 U.S. 264;36 S.Ct., 586; 60 L.Ed., 994.
As to what McAlister did, situated as he was, whether negligent or whether he assumed the risk, was for the jury to determine. In Berry v. Dillon Mills, 120 S.C. 335;113 S.E., 349, Mr. Justice Marion, speaking for the Court, says:
"In thus meeting an emergency not brought about by his own negligence, the law required of him only the care *Page 482 
which a man of ordinary prudence would have exercised in the same circumstances, `and makes proper allowance for excitement, terror, or the instinct of self-preservation.'"
Justice Woods, in Thompson v. Railway, 81 S.C. 337;62 S.E., 398; 20 L.R.A. (N.S.), 426, lays down the rule, saying:
"He was absorbed in the effort to stop the train, and, no doubt, excited to the degree of consternation by the emergency. He was facing a powerful electric headlight which, it is reasonable to suppose, blinded him to the extent that he erred in his estimate of the distance of the train from him until it was too late to escape. The rule was established in this State in 1840, by the case of Ivy v. Wilson, Cheves, 74, that it is not contributory negligence per se for one who owes the duty to protect property to take a manifest risk to save it, unless the risk was wanton and unreasonable, and that the exposure by a person so situated is not to be presumed to be wanton or unreasonable exposure to unnecessary danger."
The jury were the judges as to McAlister's conduct, whether there was an emergency, whether he was attempting to protect the property of his employer and protecting the life of himself and others. The authorities are numerous that under such circumstances the Courts are more liberal in construing the conduct of one acting in an emergency.Norris v. A.C.L.R. Co., 152 N.C. 505;67 S.E., 1017; 27 L.R.A. (N.S.), 1069. Mr. Justice Hoke says:
"This being true, it is well established that, when the life of a human being is suddenly subjected to imminent peril through another's negligence, either a comrade or a bystander may attempt to save it, and his conduct is not subjected to the same exacting rules which obtain under ordinary conditions; nor should contributory negligence on the *Page 483 
part of the imperiled person be allowed as a rule to affect the question. * * *
"So one who, seeing his property imperiled, hastens to protect it, and in doing so imperils his own person, is not necessarily deprived of remedy thereby."
Waters v. Taylor, Court of Appeals of New York,218 N Y, 248; 112 N.E., 727; L.R.A. 1917A, p. 348:
"The law does not require engineers in charge of trains to leave their post when danger is threatened in order to save themselves, and they cannot be charged with negligence in remaining as long as there is hope, however faint, of averting disaster to others."
Note and cases 19 A.L.R., 21, and following. Further from the same note, quoting from an Indiana case at page 22:
"* * * That if he believes his duty requires him to do what he can to save those under his charge, and he braves death in the discharge of that duty, the law has for him no censure, but has, on the contrary, high commendation and respect; and that it was no evidence of negligence that the engineer in this case did not leap, as did the fireman, but, instead of deserting his post, went to his death in discharge of a duty which his position cast upon him."
There is ample evidence in this case to sustain the verdict of the jury. We see no error as complained of. Chief Justice Gary, in Renno v. Seaboard Air Line Railway, 120 S.C. 18;112 S.E., 443, has well said:
"We deem this an opportune time to call attention to the fact that the jury of 12 men, in a common-law case, for which the Constitution provides, has been regarded from time immemorial as better qualified to pass upon the facts of the case than even the [presiding] Judge"; and that he, "by reason of the fact that he heard the witnesses testify, and could judge of their credibility, had a better opportunity than the members of this Court to determine the proper *Page 484 
inferences to be drawn from the testimony. Furthermore, as the jury and the Circuit Judge have found that there was such testimony, there is a presumption in this Court that the trial in the Circuit Court was free from error. Therefore, the plaintiff occupies a more favorable position than he did in the Circuit Court, when the burden of proof rested upon him."
All exceptions are overruled and judgment affirmed.
MR. JUSTICE FRASER concurs.
MR. JUSTICE MARION concurs in result.
MR. JUSTICE COTHRAN dissents.
MR. CHIEF JUSTICE GARY did not participate.